 

Bi a A ORIN TURE Ne

   

UNITED STATES DISTRICT COURT eo
SOUTHERN DISTRICT OF NEW YORK aes —
we ew ee ewe ee ee ee ee ee ee ee eee ee eee ee ee x
MAP yg
ACME MARKETS, INC. et al., MAR £4 299
Plaintiffs, ;
: ORDER
-against- :
: 19 Civ. 11323 (GBD)
PHILADELPHIA INDEMNITY INSURANCE
COMPANY,
Defendant. :
2 8 =| ew ee ee ee ee aaa i ee x

GEORGE B. DANIELS, United States District Judge:

The April 1, 2020 conference is adjourned to June 3, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 C ipeay, Q

RGYB. DANIELS
d States District Judge

 

 

ee ANA Ee LR ast canta
